tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending june 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective july 20xx your determination_letter dated march 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you operated a for-profit commercial business by promoting and presenting professional tribute band concerts also your rental and services activities are commercial and lacking a charitable purpose also you exclusively used the for-profit catering company owned by your officers to provide all catering services to you for your fundraising events the catering company benefited from its dealings with you thereby causing you to fail to operate for public purposes under reg c -1 d ii these dealing are also inurement from you to the benefit of the catering company contributions to your organization are no longer deductible under sec_170 after july 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter maria hooke director eo examinations publication enclosure sincerely y department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended june 20xx person to contact ‘employee id telephone fax manager’s contact information employee id telephone response due_date date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if you disagree with the technical_advice decision you will be able to appeal if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely ftir for maria hooke director exempt_organizations examinations enclosures form form_6018 886-a form 4621-a letter rev catalog number 34809f schedule number or eorm 886-a exhibit depart the t of the epartment of explanation of items revenue reasury nternal - inte seri ir t service date tax identification_number last digits year period ended name of taxpayer n a june 20xx june 20xx issue whether the grounds that sec_501 exempt status should be revoked on it has engaged in a substantial non-exempt purpose and its earnings have resulted in private benefit facts on june 19xx its purpose as stated in an amendment filed august 19xx to its articles of incorporation is to provide the public with education in the theater arts the internal_revenue_service irs issued a determination_letter dated march 19xx recognizing code irc section sec_501 the letter stated that was an organization described in sec_509 to date this determination has not been changed as tax-exempt under internal revenue was not a private_foundation because it was incorporated in the state of initially engaged in producing theatrical productions presented at its leased facility a theater in addition the organization allowed use of the theater and provided some staging support to a few other community theater groups the organization also allowed occasional use of the theater by the city for meetings fundraising events were held at the theater on occasion to benefit the organization ie wine walk benefactor event founders and primary officers they are also the founders and trustees of the chair director and treasurer director are the organization's the also own a for-profit catering company also known as which provided services to for its fundraising events the organization’s theater facility is leased from the a private_foundation exempt under sec_501 the facility also includes banquet room a bar area concession and reception area the lease document provided effective june 20xx indicates the lease is renewable annually upon notification with dollar_figure rent payable monthly paying the utilities and the foundation is responsible for property taxes and major repairs is responsible for the board_of director meeting minutes for the indicated periods reveal the following october 20xx - march 20xx e e overhead costs to keep the theater open was estimated at dollar_figure day the board expressed concern at maintaining a positive cash_flow for each event held ie cost cutting methods and fundraising form 886-a rev -2017 catalog number 20810w page__of_ www irs gov form 886-a date department of the treasury - internal_revenue_service explanation of items name of taxpayer tax identification_number last digits schedule number or exhibit n a year period ended june 20xx june 20xx january 20xx e e the theater was not being sold or shut down effective 20xx the organization will only book tribute bands and no longer stage plays or musicals december 20xx e e it was reported that nearly all the concerts since august had made a profit and the decision to do concerts and not productions was a good move at this time t was indicated the open had to contribute only dollar_figure to keep doors 20xx and 20xx theater schedules listed the following events the date july 20xx july 20xx july 24-august 20xx name productions by ye type of event tribute band tribute band play musical musical august 20xx august 20xx august 20xx september 20xx september 20xx september 20xx dinner theater musical tribute band tribute band tribute band musical tribute band musical october 20xx october 20xx november tribute band december 20xx january 20xx february 20xx february 20xx march 20xx march 20xx april 20xx april 20xx may 20xx june 20xx form 886-avrev catalog number 20810w tribute band tribute band tribute band tribute band tribute band tribute band tribute band tribute band www irs gov page __ of department of the treasury - internal_revenue_service explanation of items schedule number or exhibit n a form 886-a date name of taxpayer tax identification_number last digits year period ended june 20xx june 20xx june 20xx tribute band produced by the indicated theater group using their instructed youth performers employees used at qa theater event lighting and sound the organization rented the facility to a theater arts organization to stage their productions days ranging from to hours day in addition to the theater facility the organization also provided a charged dollar_figure to dollar_figure day the invoices only combination of sound lighting and technical technicians identified the dates the theater would be used the technicians to be provided and the total fee charged other use of the theater during the june 20xx tax_year end was as follows e e free use was given to and to an unrelated arts organization days free use of the marque was granted on a couple of occasions to publicize the local days for meetings and another day for a luncheon the city of and a parks recreation recital used a booking agent dba booking agency the agency to contract the tribute bands appearing at the theater the organization entered into a contract with the agency specifying the band appearance dates and payment bands were contracted to perform once a night for one to three nights friday through sunday with contract fees usually at dollar_figure per performance one band did contract for a split of ticket sales for their one night performance used a ticketing management system and software to sell tickets on its website tickets prices ranged from dollar_figure-dollar_figure with special suite boxes for dollar_figure tickets provided theater box office open hours before performances and theater operations theater manager lighting sound technicians bartender staff are used in the dinner held september 20xx was identified as a the held as a community event all ticket sales less ticketing fees dollar_figure were turned over to banquet room event ticketing system was used to sell tickets tickets sold at dollar_figure each the event was held at the it is indicated that approximately o percent of contracted with indicated that fees were based on the actual costs of food and related labor for preparation and service billing invoices provided for review showed no detail on the services provided other than the event name and the total amount billed informally for catering services-no contracts were drawn up 20xx receipts came from it is form 886-a rev www irs gov page catalog number 20810w of schedule number or department of the treasury p explanation of items - internal_revenue_service y exhibit n a form 886-a date name of taxpayer tax identification_number last digits year period ended june 20xx june 20xx law sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_513 defines ‘unrelated trade or business' of an exempt_organization as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 income_tax regulations tax regs sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tax regs sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 tax regs sec_1_501_c_3_-1 states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests tax regs sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 tax regs sec_1_513-1 provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if form 886-a rev catalog number 20810w page _of_ www irs gov department of the treasury p explanation of items y - internal_revenue_service schedule number or exhibit nia form 886-a date name of taxpayer tax identification_number last digits year period ended june 20xx june 20xx the activity must be a trade_or_business the trade_or_business is regularly carried on by the organization and the trade_or_business is not substantially related to the organization's exempt_purpose revrul_64_174 1964_1_cb_183 states cultural organizations devoted to the promotion of the arts may qualify for exemption under sec_501 as educational or charitable revrul_72_369 c d states an organization formed to provide managerial and consulting services at cost to unrelated organizations does not qualify for exemption under sec_501 provision of services on a regular basis is a trade_or_business and the provision at cost lacks a donative element to characterize the activity as charitable in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes government position in order for an organization to retain its exempt status under sec_501 it must demonstrate to the service that it meets both the organizational and the operational tests per tax regs sec_1 c - a revrul_64_174 established that activities promoting the arts can qualify as either charitable or educational for purposes of exemption under sec_501 production of plays musicals for the public did promote the arts and further sec_501 purposes board meeting minutes reflect ceased producing in-house plays musicals after 20xx however that the decision to cease producing and presenting plays musicals resulted from the need to reduce operating costs the organization estimated overhead costs associated with having the theater open ie utilities staff was dollar_figure day the production of plays musicals require many days of cast rehearsals for weeks before the shows the organization was concerned with activities being held requiring the theater to be open and no income associated starting in 20xx the primary activity became the tribute band concerts booking agency to contract with bands performing music of well known classic rock bands the concerts were publicized and tickets were sold to the public on management system used by for-profit organizations lighting and sound technicians bartender ticket prices were consistent with tribute band concerts offered by staff were used for theater operations during the performances manager website through a ticketing used a professional form 886-a rev -2017 catalog number 20810w page__of__ www irs gov schedule number or department of the treasury p explanation of items - internal_revenue_service ry exhibit n a form 886-a date name of taxpayer tax identification_number last digits year period ended june 20xx june 20xx many sec_501 organizations engage in activities that generate a profit the existence of profit from an activity does not alone give rise to liability for the tax or endanger the organization's exemption tax regs sec_1_501_c_3_-1 specifically states an organization may qualify under sec_501 even though it operates a trade_or_business even as a substantial part of its activities if the operation thereof is in furtherance of the organization's exempt purposes and the organization is not otherwise organized or operated for the primary purpose of carrying on an unrelated_trade_or_business the promotion and presentation of professional concerts tribute bands through a commercial booking agency is an activity ordinarily carried on by a commercial for-profit entity contracted with and paid for the bands to appear used paid staff to operate the events and sold tickets to the public for prices consistent with similar concerts held by for-profit venues the concerts were like a for-profit entity primary activity and regularly carried on the organization made a conscious decision to stop producing and presenting plays due to the cost involved the concerts were specifically held because they made a profit as noted in board minutes the organization’s greater income from the concerts meant the principal officers the organization running could provide a smaller contribution to keep the in this case the concerts are a substantial commercial activity which does not further any exempt_purpose and constitutes the operation of a trade_or_business per reg sec_1_513-1 therefore is like the organization described in better business bureau of washington dc where the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes while the organization let the city use their theater for free for a couple of days and provided free marquee advertising to a couple of organizations to publicize their community events this activity is insubstantial the only other activity was renting out the theater to an arts organization and a church for their activities the fees charged largely covered the organization’s expenses_incurred for having the theater open ie utilities staff compensation rental_activity and provision of support services cannot be said to have an exempt_purpose either not only rented the facility but also provided lighting sound and technician services per revrul_72_369 an organization providing managerial and consulting services to other exempt_organizations at cost was not sufficient to characterize the activity as charitable due to the lack of a donative element therefore the rental and services activity could be characterized as commercial and lacking a charitable purpose sec_501 organizations must not benefit private interests private benefit is indicated on several levels executed and invoices issued to indicated that approximately of exclusively to provide all catering services only listed the event catered and the total amount due business income came from contracts were not also it was used held a dinner theater event which was publicized by on its theater schedule and used form 886-a rev catalog number 20810w page__of_- www irs gov schedule number or department of the treasury - internal_revenue_service form 886-a date explanation of items name of taxpayer tax identification_number last digits hibit exnidi n a year period ended june 20xx june 20xx dealings with it does not appear that business constituted a substantial amount of turned over all ticket receipts less the ticketing system ticketing system to sell tickets to the dinner fee incurred to were at arms-length there is insufficient detail to determine if the services were provided at fair_market_value also use of its ticketing promoted system for free thereby failing to operate for public purposes under sec_1_501_c_3_-1 also the decision to only hold tribute band concerts could also be considered private benefit as the funds earned from ticket sales meant less contributions were required from the principal officers the is not operated for exempt purposes if net_earnings inure in whole or in part to the benefit of private stakeholders or individuals tax regs sec_1_501_c_3_-1 the activities described indicate operational_test under regs sec_1_501_c_3_-1 business activity dinner theater and allowed is not exempt under sec_501 benefited from its dealings with fails to meet the gross revenues it appears that taxpayer position the organization considers the tribute band concerts as fundraising the taxpayer position regarding the organization revocation is unknown is not operating for exempt purposes failed to operate primarily for exempt since the organization will no longer have tax-exempt status beginning july 20xx they are liable for filing form_1120 u s_corporation income_tax return as of that date conclusion as a result of the examination we have determined that the as an sec_501 organization accordingly since purposes we are proposing revocation of their tax-exempt status effective july 20xx page form 886-a rev catalog number 20810w www irs gov of
